DETAILED ACTION
This is the first Office action on the merits of Application No. 17/539,326. Claims 1-8 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and claim 6, the phrases “the first imaginary line with respect to the horizontal plane is about 45o or more” and “the first imaginary line with respect to the horizontal plane is about 60o or less” renders the claim indefinite because the metes and bounds are unclear. The specification does not indicate to what range of specific angle is covered by the term ‘about’ (MPEP 2173.05(b)(III)). Furthermore, the upper bound for claim 5 and lower bound for claim 6 have not been defined. Can the lower bound have a negative inclination angle or be less than 0? Is the upper bound greater than 90 degrees? It appears the intention may be an acute angle range (e.g. in the +X and +Z direction) because that is how it is shown in Fig. 2 and VL2 is described as inclined to the +X side (paragraph [0075]) and the larger/smaller the upper/lower bound from acute range the construction intention becomes less clear to the examiner. One example amendment could be to make the inclination angle 45o to 60o.
Regarding claim 8, lines 3-4, the phrase “a fifth axis orthogonal to the first axis” renders the claim indefinite because it is unclear relative to the disclosure. Figs. 2-3 show the first axis J1 and fifth axis J5 as not contacting each other which is necessary in order to form the orthogonal relationship, thus making them skew lines. Relative to the figures first axis is in the y-direction and the fifth axis is the x-direction. It appears the applicant could amend “orthogonal” to –skew—or alternatively –a fifth axis in a direction orthogonal to the first axis—to relate to a direction rather than a line.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (US Patent Publication 20200040992).
Regarding claim 1, Tamura discloses a drive apparatus (Fig. 1) comprising: a power assembly (Fig. 1, motor part 21) rotatable about a first axis (Fig. 1, axis M); a transmission (Fig. 1, e.g. speed reduction part 31) to transmit power of the power assembly; and a parking assembly (Fig. 1, parking lock mechanism 50) provided in the transmission; wherein the transmission includes: a first gear (Fig. 1, input gear 32) rotatable around the first axis; a second gear (Fig. 1, first intermediate gear 33) to mesh with the first gear and rotatable around a second axis (Fig. 1, axis R) parallel to the first axis; a third gear (Fig. 1, second intermediate gear 35) rotatable around the second axis together with the second gear; and a fourth gear (Fig. 1, output gear 36) to mesh with the third gear and rotatable around a third axis (Fig. 1, axis O) parallel to the first axis; the parking assembly includes: a parking gear (Fig. 1, parking gear 51) rotatable around the first axis together with the first gear (shown in Fig. 2); a parking pawl (Fig. 2, parking pawl 52) that includes a meshing portion and is rotatable around a fourth axis parallel to the first axis (shown in Figs. 1-2); and a drive assembly (Fig. 1, e.g. motor 56) to rotationally move the parking pawl around the fourth axis and operate the parking pawl between a locked state in which the meshing portion meshes with the parking gear and an unlocked state in which the meshing portion is separated from the parking gear (e.g. paragraph [0039]); and the parking gear overlaps the third gear when viewed from a radial direction, and overlaps the second gear when viewed from an axial direction.
Regarding claim 7, Tamura discloses the drive apparatus according to claim 1, 

    PNG
    media_image1.png
    740
    720
    media_image1.png
    Greyscale
wherein the parking pawl includes an acting portion to receive a force from the drive assembly; and the meshing portion is located between the fourth axis and the acting portion when viewed from the axial direction (see Fig. A below).
Fig. A: Annotated Fig. 2 of Tamura (US Patent Publication 20200040992)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US Patent Publication 20200040992) in view of Dong (Chinese Document CN111677831).
Regarding claim 3, Tamura discloses the drive apparatus according to claim 1, wherein the parking gear arranged is near the power assembly and the first gear in the axial direction.
	Tamura does not disclose the parking gear is between the power assembly and the first gear in the axial direction.
	Dong discloses the parking gear (Fig. 2, P-gear ratchet 16) arranged near the power assembly (Fig. 2, power connected extension of shaft 12 on right side of the figure) and the first gear (Fig. 2, gear 21) in the axial direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the parking gear is between the power assembly and the first gear of Dong to rearrange the gear elements along the shaft on since, it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04(VI)(C) and In re Japikse, 86 USPQ 70).
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art does not disclose or render obvious the drive apparatus according to claim 1, wherein the parking pawl in the locked state overlaps the second gear when viewed from the axial direction, in combination with the other elements required by claim 2.
The closest prior art, Tamura (US Patent Publication 20200040992), discloses the parking pawl in the locked state viewed from the axial direction (Fig. 2), but does not disclose the parking pawl in the locked state overlaps the second gear and it would not have been obvious to have modified without interfering with another element or changing the operation of the transmission.
	Regarding claim 4, the prior art does not disclose or render obvious the drive apparatus according to claim 1, wherein the first axis extends along a horizontal plane above the second axis; the parking pawl includes an acting portion to receive a force from the drive assembly; the meshing portion is positioned to mesh with the parking gear from below; and a first imaginary line connecting the fourth axis and the acting portion extends along a second imaginary line connecting the first axis and the second axis when viewed from the axial direction, in combination with the other elements required by claim 1.
	Claims 5-6 are dependent on an allowable claim.
The closest prior art, Tamura (US Patent Publication 20200040992), discloses the components where the first and second imaginary lines are constructed, however these lines nearly intersect and are not along in the same direction. It would not have been obvious to have modified without interfering with another element or changing the operation of the transmission.
	Regarding claim 8, the prior art does not disclose or render obvious the drive apparatus wherein the drive assembly includes: a manual shaft that extends along a fifth axis orthogonal to the first axis and rotatable around the fifth axis; a cam rod connected to the manual shaft; and a cam that is attached to the cam rod and is in contact with the parking pawl to move with operation of the cam rod to operate the parking pawl; the cam rod includes: a rod main body to support the cam; a connection end portion connected to the manual shaft; and a joint portion to connect the rod main body and the connection end portion; and the joint portion extends toward the first axis side when viewed from the axial direction, in combination with the other elements required by claim 1.
	The closest prior art, Tamura (US Patent Publication 20200040992), discloses  cam and cam rod configuration (Fig. 4), but does not for instance disclose a manual shaft or the joint portion extends toward the first axis side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li (US Patent Publication 20210332877) discloses a parking lock gear (5) with arrangement in a transmission.
	Fuhrer (US Patent Publication 20210394601) discloses a parking lock (Fig. 2) with arrangement in a transmission
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659